The testator died on May 9th, 1898, bequeathing all his estate to Charles W. Crispell. The estate of the testator at the time of his decease amounted to about twenty *Page 425 
thousand dollars, but on May 28th, 1896, he had transferred to said Crispell securities of the value of fifty-five thousand dollars, and on December 3rd, 1897, he had made a further transfer of property of the value of one hundred and fifty thousand dollars. The appraiser and surrogate imposed a tax on these two transfers as well as upon the property of which the testator died possessed. The Appellate Division modified this decree by striking out the tax on the two gifts made by the testator in his lifetime. From that order an appeal is taken to this court.
We think the disposition of this appeal is determined by our ruling in the case of Matter of Brandreth (169 N.Y. 437), which had not been made when the learned Appellate Division made its decision. The agreement between Crispell and the testator, upon which the earlier of the two gifts was made, was oral. Its terms were proved by the testimony of one Hume, who prepared the deed of transfer, which is as follows: "I told him that after the papers were signed the principal and income would belong to Dr. Crispell, and he could dispose of it at any time he chose. He said, yes, I know that, but I am to have the income of those securities as long as I live; the doctor and I have an understanding to that effect. I said to him, you want to transfer these securities to the doctor as a gift absolute, not to be held in trust by him; he said, yes, that is my wish, but I am to have the income during my life." The written agreement as to the second gift recites: "Whereas, the said party of the second part has lately sold and transferred to the party of the first part certain securities, a schedule of which is hereto annexed, under the agreement and understanding that the party of the second part should during his life have all or such part of the net income of such securities as he might wish," and then contains an agreement by the donee for himself, his executors and assigns to invest in new securities any of the transferred securities which might be paid off or sold and to keep an account of all the interest and dividends received from such securities or the substituted securities, and after paying himself a salary for his services as *Page 426 
secretary to the testator, to pay over the remainder of such income to the testator during his natural life, with power to the testator at any time to give to his sister, Eleanor C. Smith, ten thousand dollars in amount out of the securities transferred. We think it clear that under these agreements the testator reserved a life interest to himself. Though possession of the securities was given to the donee, this did not make him their absolute owner. In Smith v. Van Ostrand (64 N.Y. 278), where a life interest and remainder were created in a fund and the testator directed the fund to be turned over to the life tenant, it was held that this did not make the gift to the life tenant absolute, but that she held the fund as trustee for the remainderman. This case presents the converse of that proposition, which must be equally true. It was necessary to deliver the securities to the donee, for without delivery there could be no valid gift. By such delivery the donee did not become the absolute owner of the securities transferred to him, but as the donor reserved a life interest, the donee, during the donor's life, held the securities in trust to pay the income to the donor. Had the donee died before the donor, or become insolvent, the securities would not have passed to his estate or to his creditors, but only a remainder in them after the death of the donor. The agreement of the donee was not to support the donor nor to pay him a specified sum nor an amount equal to the income or interest realized by the securities, but to pay that income and interest as such. In case of the death or insolvency of the donee or of his failure to comply with his agreement, a court of equity would have appointed a new trustee of the fund and the testator would not have been relegated to the position of a mere creditor of the donee.
The appellants appealed to the Appellate Division from so much of the surrogate's decree as reduced the interest on the unpaid tax from ten to six per cent, and have appealed to this court from the affirmance by the Appellate Division of this provision. We think on this record the matter rested in the discretion of the surrogate and that we are not justified in interfering with its exercise. *Page 427 
The order of the Appellate Division, so far as it modifies the order of the surrogate, should be reversed, and the order of the surrogate should in all things be affirmed, without costs to either party against the other.
PARKER, Ch. J., O'BRIEN, BARTLETT, HAIGHT and WERNER, JJ., concur; GRAY, J., not voting.
Ordered accordingly.